COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  BLAKE RILEY BALLARD,                            §                No. 08-21-00180-CR

                                  Appellant,      §                   Appeal from the

  v.                                              §                 369th District Court

  THE STATE OF TEXAS,                             §               of Leon County, Texas

                                  Appellee.       §                  (TC# CM-15-178)


                                        JUDGMENT

       The judgment of the Court issued February 28, 2022 is withdrawn, and the following is the

judgment of the Court.

       The Court has considered this cause on the record and concludes the Bill of Cost should be

modified to delete the assessment of $500 in court-appointed attorney’s fees, and correctly reflect

that no such fees are due, delete the fine of $2,435.66, and correctly reflect no fine is due, reduce

the Crime Stoppers fee by $100, and correctly reflect a maximum fee of $50 for said charge, and

delete the $24 fee assessed for issuance of capiases, and correctly reflect that no capias fee is

assessed. We therefore affirm the judgment of the court below as modified. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2022.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.